DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
The applicant has argued, see page 2, lines 2-4, that the pipes and tubing of claim 8 are shown schematically and therefore no additional details are required in the drawings. The examiner respectfully disagrees. 
Page 7, lines 33-37 of the applicant’s specification describe the pressurized air transmission system and state “pressurized air transmission system 32 which basically consists of pressure lines.” The pressurized air transmission system (32) is shown schematically in Figure 3 as a line between the pressurized air supply system (31) and aerodynamic device (28). Figure 4 similarly shows a line 32 between the supply system (31) and an actuator (33). As claim 1 is written, the pressurized air transmission system has “pressure lines.” Claim 8 attempts to further limit claim 1 by stating “wherein the pressurized air transmission system comprises pipes and/or tubes.” 
Thus, as claims 1 and 8 are written, the pressurized air transmission system has up to three distinct components: pressure lines, pipes, and tubes. The schematic representation of the “pressurized air transmissions system” 32 seen in the Figures at best show one component – which has been treated as the “pressure lines” so far. 
not show the pipes or tubes and the applicant did not address the rejection of claim 8. It is still unclear what the applicant considers a pipe and a tube, and the features not being shown in the drawings further adds to the confusion. 
	Therefore, the examiner maintains the objection to the drawings for failing to show the subject matter of claim 8. 
	The examiner notes the drawings were objected to for failing to show the subject matter of claims 2, 11, and 12 as well. The applicant has not amended the claims to overcome the objections and has not provided new drawings. Accordingly, the objection to the drawings is maintained. 

	Regarding the rejections of claims 2 and 12 under 35 USC 112(a), the applicant has argued, see page 8, lines 1-4, that the amendments overcome the rejections. The examiner agrees that the rejection of claim 2 has been overcome, however the examiner respectfully disagrees regarding claim 12. Claim 12 was not amended and the applicant did not present arguments against the rejection. The examiner maintains the rejection of claim 12. 
Regarding the rejections of claims 2, 8, and 13 under 35 USC 112(b), the applicant has argued, see page 9, lines 1-5, that the amendments have overcome the rejections. The examiner agrees regarding claim 2, however the examiner respectfully not amended. As described above, the rejection of claim 8 regarding the phrase “pipes and/or tubes” which suggests pipes and tubes are different features, however the applicant has not provided a clear definition of each feature. It is unclear what the difference is between a “pipe” and a “tube” and therefore the scope of the claim is unclear. The examiner maintains the rejections of claims 8 and 13. 

	Regarding the rejections under 35 USC 102, the applicant has argued, see page 11, lines 3-14, that the claims recite “a safety system is configured to selectively discharge pressurized air”, but Wobben teaches a conventional pressure relief valve as a means for pressure to escape if a certain threshold pressure is met, and therefore the pressure relief valve of Wobben “does not allow for selective and deliberate discharging of pressurized air.” The examiner respectfully disagrees.
	The examiner agrees with the applicant’s description of Wobben’s teachings, and the described “pressure relief valve” does “selectively discharge pressurized air” by opening the valve under a specific condition (when a pressure threshold is exceeded). The broadest reasonable interpretation of “selectively” would be “having the function or power of selecting” (definition 1 from dictionary.com) and the broadest reasonable interpretation of “selecting” is “to make a choice” (definition 2 from dicationary.com). The conventional pressure relief valve of Wobben chooses to open the valve when the pressure exceeds a threshold and discharges the pressurized air. Therefore the function of a pressure relief valve reads over the claim limitation. 
safety relief valve with a set pressure, wherein the safety relief valve opens if the pressure in the pressurized air transmission system and/or the actuator exceeds a predetermined value” (emphasis added). The safety relief valve appears to have a similar structure and identical function to Wobben. It appears the applicant’s criticism of Wobben would also apply to the applicant’s invention. 
The examiner maintains that Wobben reads over claim 1. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the structure which discharges the pressurized air mechanically of claim 2, the tubes and pipes of claim 8, the unknown device which determines the pressure in the pressure transmission system and actuator of claim 11, and the main controller and electrical control signals of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes a pressure gauge (46) is shown in Figure 7, however this pressure gauge which measures the pressure in the cavity (331). Claim 11 states the pressure in the pressurized transmission system or actuator is measured. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Claim 12, lines 2-3 refer to “electrical control signals emitted from a main controller” however the control signals are not clearly described in the specification or shown in the drawings. Paragraph 31 of the applicant’s specification introduces a “main controller” but does not describe its operation. For instance, what do the “electrical control signals” represent, such as opening or closing a valve? Also, what is the control logic which operates the main controller? For instance, when does the main controller send out signals? Is a signal sent in response to a calculation or a measurement from a sensor?
	Claim 12 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 12 is rejected under 35 USC 112(a) for failing the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 13, line 2 introduces “a further valve” which allows “constant purging of air towards the atmosphere,” however it appears the applicant is using a non-standard meaning of a “valve.” Typically valves selectively control how much fluid is capable of passing through a pipe by being able to restrict the flow. If the “valve” allows constant purging, then it is unclear how the valve is controlling the fluid. The “further valve” appears to be an outlet port for the system. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-11, and 14, as far as claim 8 is definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,204,674 to Wobben.
In Reference to Claim 1#
Wobben teaches:
	A rotor blade (10) of a wind turbine (not shown, see column 1, lines 66-67) comprising:
	an aerodynamic device (14) which can be actuated pneumatically by a use of a pressure supply system, wherein the pressure supply system comprises:
		a pressurized air supply system (17),
		a pressurized air transmission system with pressure lines (not shown, pipe connecting compressor 17 and actuator 16 in the aerodynamic device 14) for transmitting the supplied pressurized air from the pressurized air supply system to the aerodynamic device,
		at least one pneumatic actuator (16) for activating the aerodynamic device, and

	Regarding the safety system, the pressure relief valve would chose to open when the pressure reaches a threshold and therefore “selectively discharges” the pressurized air. 
In Reference to Claim 6#
Wobben teaches:
	The rotor blade of claim 1, wherein the safety system includes a safety relief valve (pressure relief valve) with a set pressure, wherein the safety relief valve opens if the pressure in the actuator exceeds a predetermined value (column 4, lines 31-34). The set pressure and pre-determined pressure valve are both inherent in a safety relief valve, where the valve opens when which opens when increased pressure is detected in the actuator. 
In Reference to Claim 8#
Wobben teaches:
	The rotor blade of claim 1, wherein the pressurized air transmission system comprises pipes (not shown, pipe that connects compressor 17 and actuator 16) for transmitting the supplied pressurized air from the pressurized air supply system to the at least one pneumatic actuator (see Figure 3). 
In Reference to Claim 9#
Wobben teaches:
	The rotor blade of claim 1, wherein the at least one pneumatic actuator comprises an inflatable cavity (16) (see column 4, lines 4-11).
In Reference to Claim 10#
Wobben teaches:
	The rotor blade of claim 1, wherein the pressurized air is discharged from the pressure air supply system automatically if a pre-determined air pressure in the actuator is reached. Wobben teaches the actuator (16) has a “pressure required for normal operation” which is maintained by the pressurized air supply system (compressor) (column 4, lines 35-36). Thus, there is inherently a pre-determined minimum pressure and if the pressure is below that value, the pressurized air supply system automatically discharges air into the actuator. 
In Reference to Claim 11#
Wobben teaches:
	The rotor blade of claim 10, wherein the pressure in the actuator is directly measured at the actuator (column 4, lines 36-41). 
In Reference to Claim 14#
Wobben teaches:
	A wind turbine (not shown, see column 1, lines 66-67) generating electricity comprising at least one rotor blade according to claim 1 (abstract).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and in further view of US 9,279,412 to Greenblatt.
In Reference to Claim 2
Wobben teaches:
	The rotor blade of claim 1, wherein the pressurized air is discharged.
Wobben fails to teach:
	The pressurized air is discharged mechanically. Wobben does not explicitly teach how the valve is actuated.

	A rotor blade (10) for a wind turbine comprising a controller (24) which actuates a valve (40) mechanically (see column 15, lines 56-67 and Figure 6a). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Wobben by actuating the valve mechanically as taught by Greenblatt as both references are directed to wind turbine blades, and which is a known technique for operating valves which would yield predictable results. In this case, the predictable result would be a valve within the wind turbine blade which is open and closed reliably when desired.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and in further view of US 2013/0224024 to Chang.
In Reference to Claim 3
Wobben teaches:
	The rotor blade of claim 1, wherein the pressurized air is discharged.
Wobben fails to teach:
	The pressurized air is discharged electrically by a solenoid valve. Wobben does not explicitly teach how the valve is actuated.
Chang teaches:
	A rotor blade (5) for a wind turbine (4) comprising a solenoid valve (24) used to actuate an aerodynamic device (16) (see paragraphs 47, 55, 59, 77 and Figures 1 and 3). 
. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and further in view of US 5,584,655 to Deering.
In Reference to Claim 4
Wobben teaches:
	The rotor blade of claim 1, wherein the pressurized air is discharged.
Wobben fails to teach:
	The pressurized air is discharged pneumatically. Wobben does not explicitly teach how the valve is actuated. 
Deering teaches:
	A wind turbine comprising a pneumatic system (cylinders 302a, 302a’, lines 332, 333, see Figure 3B for full details) and blades (104a, 104b), wherein the pneumatic system comprises pressure relief valves (336, 338) which are actuated pneumatically (see column 6, lines 18-26 and Figures 1 and 3B).
hydraulic system, Deering also states the invention can be used in a pneumatic system as well (see column 12, lines 63-67).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Wobben by using a pneumatic valve as the pressure relief valve as taught by Deering as both references are directed to fluid systems in wind turbines, and which is as simple substitution which would yield predictable results. In this case, the predictable result would be a controllable valve capable of rapidly opening when desired. The valve would be capable of relieving excess pressure in the actuator.
In Reference to Claim 5#
Wobben as modified by Deering teaches:
	The rotor blade of claim 4, wherein the safety system includes a pressure valve (pressure relief valve of Wobben) which is controlled by a secondary pressure line (see the secondary lines extending around the pressure relief valves in Figure 3B of Deering).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and further in view of US 2011/0217167 to Hancock.
In Reference to Claim 7
Wobben teaches:
	The rotor blade of claim 1, comprising the safety system is located in the blade.

	The safety system is located in at least one of an outer half, an outer third, and an outer 10% of the rotor blade.
Hancock teaches:
	A wind turbine having a rotor blade (100) with an aerodynamic device (101) which is actuated by a pneumatic system (200, compressor 203, valve 204) having a safety system (outlet 611) which is located in an outer half of the blade (see paragraphs 52, 53, 74, and Figures 2, 6, and 7). Figure 6 shows the outlet 611 connected to the valve (204) and located adjacent the aerodynamic device (101), and Figure 2 shows the aerodynamic device in the outer half of the blade. Therefore, the safety means is also located in the outer half of the blade.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Wobben by locating the safety system in the outer half of the blade as taught by Hancock as both references are directed to pneumatic systems for wind turbine blades, and which would yield predictable results. In this case, the predictable result would be a pressure relief valve located in the outer half of the blade capable of discharging air to reduce excess pressure in the actuator. 
In Reference to Claim 15
Wobben teaches:
	The rotor blade of claim 1, comprising the aerodynamic device.
Wobben fails to teach:

Hancock teaches:
	A wind turbine having a rotor blade (100) with an aerodynamic device (101) which is located closer to a tip section of the rotor blade than a root section of the rotor blade (see paragraphs 52, 53, 74, and Figures 2, 6, and 7). Figure 2 shows the aerodynamic device located adjacent the blade tip.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Wobben by adding an additional aerodynamic device closer to the tip section than the root section as taught by Hancock as both references are directed to pneumatic systems for aerodynamic devices in wind turbine blades, and which would yield predictable results. In this case, the predictable result would be an additional aerodynamic device capable of further regulating the lift and drag of the blade (paragraph 4, lines 1-4 of Hancock).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and further in view of US 8,491,262 to McGrath.
In Reference to Claim 12
Wobben teaches:
	The rotor blade of claim 1, wherein the pressurized air is discharged from the pressure supply system automatically. Wobben teaches the actuator (16) has a “pressure required for normal operation” which is maintained by the pressurized air 
Wobben fails to teach:
	The discharge is done automatically if emissions of electrical control signals emitted from a main controller of the wind turbine to the pressure supply system is interrupted. 
McGrath teaches:
	A wind turbine (10) comprising a blade (16) with an aerodynamic device (air brake flap 40) and an actuator (52), wherein the actuator is activated automatically if emissions of electrical control signals emitted from a main controller (54) of the wind turbine to the pressure supply system is interrupted (see column 6, lines 53-60 and Figures 1 and 5). McGrath teaches upon loss of power to the controller (interruption of electrical signals) the actuator changes its position (actuates the aerodynamic device). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Wobben by controlling the actuator based on electrical control signals from a main controller being interrupted as taught by McGrath as both references are directed to wind turbine blades with aerodynamic devices, and for the purpose of being able to operate the actuator even in the event of power failure.



Examiner’s Comment
	While claim 13 has not been rejected in view of prior art, patentability is withheld pending consideration of the applicant’s response to the rejection under 35 USC 112(b) and an updated search. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745